Citation Nr: 9922342	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1964 to 
November 1968 and from August 1971 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a disability rating 
higher than 10 percent for the veteran's service-connected 
PTSD.  

After the veteran perfected his appeal, a March 1997 
supplemental statement of the case assigned a 50 percent 
disability rating for his PTSD.  However, this was not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim. 

An additional psychiatric examination is necessary.  It is 
unclear which portion of the veteran's social and 
occupational impairment is attributable to nonservice-
connected disorders.  In addition to his service-connected 
PTSD, the medical evidence shows that the veteran has a long-
standing alcohol abuse disorder, and the evidence indicates 
that this is at least part of the reason that he is 
unemployed.  See, e.g., VA psychology consultation report 
dated in March 1993 indicating occupational problems related 
to psychiatric condition and alcohol abuse; VA psychology 
progress note dated in March 1993 indicating that the veteran 
is unable to maintain employment due to depression and 
alcohol intake (emphasis added).

Since the nonservice-connected condition is contributing to 
the social and industrial impairment that the veteran is 
experiencing, it is essential that an attempt be made to 
separate the effects of the veteran's service-connected PTSD 
from his substance abuse disorder so that the appropriate 
disability rating may be assigned.  Therefore, in order to 
assure that VA's statutory obligation to assist the veteran 
is fulfilled, another examination is required.  See Waddell 
v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

While this case is in remand status, the RO must obtain all 
of the veteran's VA treatment records from September 1998 to 
the present, and all counseling records from the Vet Center 
from November 1996 to the present.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  If the veteran receives any 
private treatment or counseling for his PTSD, those records 
should be requested.

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records, to include all mental health 
clinic notes and progress notes, group 
therapy notes, intake assessments, 
psychological tests, and discharge 
summaries, from the VA Medical Centers in 
Little Rock and North Little Rock from 
September 1998 to the present.  Also, 
complete copies of any counseling records 
from the Vet Center from November 1996 to 
the present should be obtained and 
associated with the claims file.

2.  Ask the veteran if he received any 
private treatment for his PTSD.  If he 
has received such treatment, ask him to 
complete the necessary release(s), so 
that the RO may request his treatment 
records.  If the RO is unable to obtain 
any records, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores. 

After review of the claims file, 
including the VA examination reports from 
1996 and 1998, the examiner should render 
a medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions (i.e., alcohol abuse 
disorder).  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiner should so indicate.  The 
examination report must include the 
medical rationale for all opinions 
expressed.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claim for a disability rating 
in excess of 50 percent for PTSD, with 
consideration of any additional evidence 
developed upon remand.  In readjudicating 
this claim, the RO should (1) consider 
whether the veteran was entitled to a 
disability rating in excess of 50 percent 
prior to November 7, 1996, according to 
the rating criteria in effect prior to 
November 1996; and (2) consider whether 
either the new or the old version of the 
rating criteria for psychiatric disorders 
is more favorable to the veteran's claim 
for a disability rating in excess of 50 
percent from November 7, 1996.  See 
VAOPGCPREC 11-97; Rhodan v. West, 12 Vet. 
App. 55 (1998).  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from November 
7, 1996.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


